DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 10/6/2021, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The previous grounds of rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claims 1, 6 and 15,  the prior art fails to teach, suggest or disclose determine whether to mark the data link less preferred, mark the data link down, or omit performing an action according to a severity of the at least one error. That is, although art teaching marking a link down or less preferred separately exists, no art teaching marking a link down, less preferred or omitting performing an action based on error severity of errors detected in the at least one network data unit. Therefore, the prior art fails to teach, suggest or disclose all elements of the invention.
Regarding claims 2-5, 7-14 and 16-20, the claims depend from claims 1, 6 and 15 and are allowable for at least the reasons stated with respect to those claims, supra.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466